DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).






The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,666,969. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above mentioned US Patent.



Below, a tabular comparison, is indicative of such inclusion:

                Application 16/855,861
                  US Patent 10,666,969
11. (New) A method of decoding video information, by a decoding apparatus, the method comprising:

receiving inter prediction mode information and index information for a current block;
determining a merge mode is applied for the current block based on the inter prediction mode information;
deriving merge candidates for the merge mode from neighboring blocks of the current
block;
selecting one of the merge candidates to derive motion information of the current block based on the index information;
deriving the motion information of the current block based on the selected merge candidate; and performing prediction on the current block based on the derived motion information,


wherein the neighboring blocks for the merge candidates include a temporal neighboring block which is located in a reference picture.


 receiving inter prediction mode information and index information for a current block; determining a merge mode is applied for the current block based on the inter prediction mode information;
 deriving merge candidates for the merge mode from neighboring blocks of the current block; 
selecting one of the merge candidates to derive motion information of the current block based on the index information; and 
deriving the motion information of the current block based on the selected merge candidate, 







Regarding claims 12-26, similar analysis as those presented for claims 1-18, are applicable.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,097,854. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above mentioned US Patent.





Below, a tabular comparison, is indicative of such inclusion:

                Application 16/855,861
                  US Patent 10,097,854
11. (New) A method of decoding video information, by a decoding apparatus, the method comprising:

receiving inter prediction mode information and index information for a current block;

determining a merge mode is applied for the current block based on the inter prediction mode information;

deriving merge candidates for the merge mode from neighboring blocks of the current
block;
selecting one of the merge candidates to derive motion information of the current block based on the index information;
deriving the motion information of the current block based on the selected merge candidate; and performing prediction on the current block based on the derived motion information,

wherein the neighboring blocks for the merge candidates include a temporal neighboring block which is located in a reference picture.




an entropy decoder configured to receive inter prediction mode information and index information for a current block; and a predictor configured to determine a merge mode that is applied for the current block based on the inter prediction mode information,
 to derive merge candidates for the merge mode from neighboring blocks of the current block, 
to select one of the merge candidates to derive motion information of the current block based on the index information, 
and to derive the motion information of the current block based on the selected merge candidate, 




Regarding claims 12-26, similar analysis as those presented for claims 1-20, are applicable.
















                                              Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Arakage et al. (USPN       9,848,187), recites, “A merging motion information calculating unit calculates motion information of a plurality of coded neighboring blocks located at predetermined positions neighboring to a coding target block in space as spatial motion information candidates of the coding target block”.
Chao et al. (USPN       10,958,900), recites, “systems and methods of generating merge candidates for an inter-prediction mode of a video block. In particular, methods of generating spatial-temporal motion vector predictor candidates”.
Sato (USPAP       2015/0334,389), recites, “an image processing device including a base layer decoding section configured to decode an encoded stream of a base layer, and to generate a reconstructed image of the base layer, and a prediction control section configured to use the reconstructed image generated by the base layer decoding section, and to control a prediction mode that is selected at generation of a predicted image of an enhancement layer”.       






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, July 12, 2021